EX‑34.34 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholder KeyBank National Association We have examined management’s assertion, included in the Management’s Assertion on Compliance with Regulation AB Servicing Criteria, that KeyBank National Association, as successor by merger to KeyCorp Real Estate Capital Markets, Inc., (the Company) complied with the servicing criteria set forth in Item 1122 (d) of the Securities and Exchange Commission’s Regulation AB for the commercial real estate mortgage loans platform, as of and for the year ended
